Sorry brewersDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Response to Arguments
The objection to claims 9 and 15 has been withdrawn in light of the current amendments to the claims.
Applicant’s arguments, see page 6, with respect to the rejection(s) of claim(s) 9, 12-13 and 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 6-10, with respect to the rejection(s) of claim(s) 1, 4-5, 7, 9, 12-13 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull (US Patent Application Publication 2014/0081564) in view of Hammelehle (DE 10 2017 108 246 A1) and further in view of Park (KR 0174097 B1).
Regarding claim 1, Pursifull discloses a method for checking functionality of a crankcase ventilation system (16) of an internal combustion engine (10), the method comprising: 
measuring a crankcase pressure in a crankcase by a crankcase (28) of the internal combustion engine by a crankcase pressure sensor (77) [0023];
supplying the measured pressure values to a control unit (12) [0027], 
detecting a change in an operating point of the internal combustion engine [0032-0034],
calculating a gradient with respect to time of the measured crankcase pressure based on the change in the operating point [0033], 
performing a gradient check of the calculated gradient [0034], 
checking whether the gradient satisfies a specified criterion [0034], 
returning to the measurement of the crankcase pressure when the gradient satisfies the specified criterion [0039], and 
recording an entry in a fault memory when the gradient does not satisfy the specified criterion [0057] [0077]. 
	Pursifull does not disclose the crankcase pressure sensor positioned in the crankcase, the crankcase being an outlet in fluid communication with two crankcase ventilation lines of the crankcase ventilation system, the two crankcase ventilation lines are arranged between a crankcase outlet and an associated introduction point into an air path of the internal combustion engine, via which crankcase ventilation lines gas can be introduced from the crankcase into the air path. Pursifull does not disclose wherein the change of the operating point includes a negative or positive load change. 
	Hammelehle discloses a crankcase pressure sensor (18) positioned in a crankcase (2), the crankcase having an outlet (4) in fluid communication with two crankcase ventilation lines (12, 16) of a crankcase ventilation system (5), the two crankcase ventilation lines are arranged between a crankcase outlet and an associated introduction point into an air path (13) of an internal combustion engine (1), via which crankcase ventilation lines gas can be introduced from the crankcase into the air path (as shown in Figure 1) and a method comprising detecting a change in an operating point of the internal combustion engine, wherein the change of the operating point includes a negative or positive load change [0021]. 
	Hammelehle teaches that since a part-load ventilation line of the crankcase ventilation system is closed when the load increases and the full-load ventilation line of the system is not yet opened up to a certain point in time, during a load change a possible leak in the system can be determined [0015]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crankcase ventilation system disclosed by Pursifull to include two ventilation lines and crankcase pressure sensor positioned in the crankcase as disclosed by Hammelehle in order to detect a possible leak during a load change. 
	Pursifull, as modified by Hammelehle, does not disclose a pressure control valve in fluid communication with the two crankcase ventilation lines of the crankcase ventilation system. 
	Park discloses an internal combustion engine having a pressure control valve (44) in fluid communication with two crankcase ventilation lines (40, 41) of the crankcase ventilation system [Summary of the Invention: “In addition, the solenoid of the electronic control device 43 is connected to the first breather hose 40 to reduce and supply the blow-by gas generated in the rocker arm cover 38 according to the driving state of the engine 36. This is achieved by opening and closing the valve 44”]. 
	Park teaches that this arrangement prevents oil entrained in the blow-by gases sourced from the engine crankcase from accumulating inside the throttle body and the combustion chamber [Field of Invention]. By preventing oil from accumulating in these areas, lowering of the output of the engine and poor idling is prevented thereby improving engine performance [Prior Art] [Summary of the Invention]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the pressure control valve in evacuating the crankcase ventilation lines disclosed by Park with the method disclosed by Pursifull, as modified by Hammelehle, to prevent a lowering of the output of the engine due to deposition of oil in the throttle body and to prevent poor idling. 
Regarding claim 4, Pursifull further discloses wherein the change in the operating point includes a starting or stopping of the internal combustion engine [0032]. 
	Regarding claim 5, Pursifull further discloses the method further comprising: ascertaining and using admissible limit values for the gradient when the change in the operating point is the starting or stopping of the internal combustion engine [0005]. 
Regarding claim 7, Pursifull discloses the method of claim 4 as discussed above including ascertaining and using a threshold value for the gradient [0032-0034]. Pursifull does not disclose the method further comprising detecting whether a negative or a positive load change of the internal combustion engine has been performed, and wherein the gradient check is performed in reaction to the detected load change. 
Hammelehle discloses detecting a positive load change of an internal combustion engine and performing a crankcase pressure check in response [0009-0012] [0015]. 
Hammelehle teaches that the measurement takes place over the period during a load step of the internal combustion engine because the load step can be used to determine a possible leakage [0015]. Hammelehle teaches that it is necessary to detect possible crankcase leaks because the blow-by gases can escape to the atmosphere [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of detecting the positive load change disclosed by Hammelehle before detecting the threshold value for the gradient as disclosed by Pursifull because the positive load change can be used to determine possible leakage of the crankcase. 
Regarding claim 9, Pursifull discloses a device for checking functionality of a crankcase ventilation system (16) of an internal combustion engine (10), the crankcase ventilation system comprising:
a crankcase (28) having a crankcase outlet (102), 
two crankcase ventilation lines (74, 76) arranged between a crankcase outlet and an associated air introduction point into an air path (along 42) of the internal combustion engine, via which crankcase ventilation lines gas can be introduced from the crankcase into the air path [0024], the device includes: 
a control unit (12) configured to: 
measure a pressure in the crankcase by a crankcase pressure sensor (77) [0023];
supply the measured pressure values to a control unit [0027], 
detect a change in an operating point of the internal combustion engine [0032-0034],
calculate a gradient with respect to time of the measured crankcase pressure [0033], 
perform a gradient check of the calculated gradient [0034], 
check whether the gradient satisfies a specified criterion [0034], 
return to the measurement of the crankcase pressure when the gradient satisfies the specified criterion [0039], and 
recording an entry in a fault memory when the gradient does not satisfy the specified criterion [0057] [0077]. 
Pursifull does not disclose the crankcase pressure sensor positioned in the crankcase, the two crankcase ventilation lines between the crankcase outlet and an associated introduction point into an air path of the internal combustion engine, the crankcase outlet in fluid communication with two crankcase ventilation lines of the crankcase ventilation system, the two crankcase ventilation lines introduce gas from the crankcase into the air path. Pursifull does not disclose wherein the change of the operating point includes a negative or positive load change. 
	Hammelehle discloses a crankcase pressure sensor (18) positioned in a crankcase (2), the crankcase having an outlet (4) in fluid communication with two crankcase ventilation lines (12, 16) of a crankcase ventilation system (5), the two crankcase ventilation lines are arranged between a crankcase outlet and an associated introduction point into an air path (13) of an internal combustion engine (1), via which crankcase ventilation lines gas can be introduced from the crankcase into the air path (as shown in Figure 1) and a method comprising detecting a change in an operating point of the internal combustion engine, wherein the change of the operating point includes a negative or positive load change [0021]. 
	Hammelehle teaches that since a part-load ventilation line of the crankcase ventilation system is closed when the load increases and the full-load ventilation line of the system is not yet opened up to a certain point in time, during a load change a possible leak in the system can be determined [0015]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crankcase ventilation system disclosed by Pursifull to include two ventilation lines and crankcase pressure sensor positioned in the crankcase as disclosed by Hammelehle in order to detect a possible leak during a load change. 
Pursifull, as modified by Hammelehle, does not disclose a pressure control valve in fluid communication with the two crankcase ventilation lines in a location downstream from the crankcase outlet and upstream from the associated introduction point. 
	Park discloses an internal combustion engine having a pressure control valve (44) in fluid communication with two crankcase ventilation lines (40, 41) at a location downstream from the crankcase outlet and upstream from an associated introduction point to the air path [as shown in Figures 1-3] [Summary of the Invention: “In addition, the solenoid of the electronic control device 43 is connected to the first breather hose 40 to reduce and supply the blow-by gas generated in the rocker arm cover 38 according to the driving state of the engine 36. This is achieved by opening and closing the valve 44”]. 
	Park teaches that this arrangement prevents oil entrained in the blow-by gases sourced from the engine crankcase from accumulating inside the throttle body and the combustion chamber [Field of Invention]. By preventing oil from accumulating in these areas, lowering of the output of the engine and poor idling is prevented thereby improving engine performance [Prior Art] [Summary of the Invention]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the pressure control valve for evacuating the crankcase ventilation lines disclosed by Park with the device disclosed by Pursifull, as modified by Hammelehle, to prevent a lowering of the output of the engine due to deposition of oil in the throttle body and to prevent poor idling. 
Regarding claim 12, Pursifull further discloses wherein the change of the operating point includes a starting or stopping of the internal combustion engine [0032]. 
	Regarding claim 13, Pursifull further discloses the control unit is further configured to: ascertain and use admissible limit values for the gradient when the change in the operating point is the starting or stopping of the internal combustion engine [0005]. 
Regarding claim 15, Pursifull discloses the method of claim 12 as discussed above including the control unit is configured to ascertain and use a threshold value for the gradient [0032-0034]. Pursifull does not disclose the method further comprising detecting whether a negative or a positive load change of the internal combustion engine has been performed, and wherein the gradient check is performed in reaction to the detected load change. 
Hammelehle discloses detecting a positive load change of an internal combustion engine and performing a crankcase pressure check in response [0009-0012] [0015]. 
Hammelehle teaches that the measurement takes place over the period during a load step of the internal combustion engine because the load step can be used to determine a possible leakage [0015]. Hammelehle teaches that it is necessary to detect possible crankcase leaks because the blow-by gases can escape to the atmosphere [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of detecting the positive load change disclosed by Hammelehle before detecting the threshold value for the gradient as disclosed by Pursifull because the positive load change can be used to determine possible leakage of the crankcase. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747